      Case 1:21-cv-00207-AWI-JLT Document 8 Filed 04/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JORGE GOMEZ,                                      No. 1:21-cv-00207-AWI-JLT (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS (Doc. No. 6)
13
                                                        ORDER GRANTING PETITIONER’S
14           v.                                         MOTION TO WITHDRAW PETITION
                                                        (Doc. No. 5)
15
                                                        ORDER DISMISSING PETITION FOR
16                                                      WRIT OF HABEAS CORPUS
      ANDREW CIOLLI, Warden, U.S.P.
17    Atwater,                                          ORDER DIRECTING CLERK OF COURT
                                                        TO ENTER JUDGMENT AND CLOSE
18                       Respondent.                    CASE
19                                                      NO CERTIFICATE OF APPEALABILITY
                                                        IS REQUIRED
20

21

22          Petitioner is a federal prisoner proceeding in propria persona with a petition for writ of

23   habeas corpus pursuant to 28 U.S.C. § 2241. On April 5, 2021, the Magistrate Judge assigned to

24   the case issued Findings and Recommendations to dismiss the petition. (Doc. No. 6.) This

25   Findings and Recommendations were served upon all parties and contained notice that any

26   objections were to be filed within ten days from the date of service of that order. To date, no

27   party has filed objections.

28          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a
                                                       1
      Case 1:21-cv-00207-AWI-JLT Document 8 Filed 04/21/21 Page 2 of 2


 1   de novo review of the case. Having carefully reviewed the entire file, the Court concludes that

 2   the Magistrate Judge’s Findings and Recommendations are supported by the record and proper

 3   analysis.

 4            The plain language of 28 U.S.C. § 2253(c)(1) does not require a certificate of

 5   appealability because this is an appeal from an order denying a petition for writ of habeas corpus

 6   pursuant to 28 U.S.C. § 2241, not a final order in a habeas proceeding in which the detention

 7   complained of arises out of process issued by a State court. Forde v. U.S. Parole Commission,

 8   114 F.3d 878 (9th Cir. 1997); see Ojo v. INS, 106 F.3d 680, 681-682 (5th Cir. 1997); Bradshaw v.

 9   Story, 86 F.3d 164, 166 (10th Cir. 1996).

10            Accordingly, the Court orders as follows:

11            1.      The Findings and Recommendations, filed April 5, 2021 (Doc. No. 6), are

12   ADOPTED IN FULL;

13            2.      The petition for writ of habeas corpus is DISMISSED;

14            3.      The Clerk of Court is DIRECTED to ENTER JUDGMENT and close the file; and,

15            4.      No certificate of appealability is required.

16            This order terminates the action in its entirety.

17
     IT IS SO ORDERED.
18

19   Dated:      April 20, 2021
                                                    SENIOR DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
                                                          2
